Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2006 JPMorgan Chase & Co. (Exact name of registrant as specified in its charter) Delaware 1-5805 13-2624428 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification Number) 270 Park Avenue 10017 New York, NY (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (212) 270-6000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On Sunday, October 1, 2006, JPMorgan Chase & Co. (JPMorgan) completed its acquisition of the consumer, small-business and middle-market banking businesses of The Bank of New York Company, Inc., in exchange for JPMorgans corporate trust business plus a cash payment of $150 million. On Monday, October 2, 2006, JPMorgan issued a press release announcing the completion of the transaction. The foregoing description is qualified in its entirety by the text of the press release, which is filed as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press Release, dated October 2, 2006 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JPMORGAN CHASE & CO. Date: October 6, 2006 By: /s/ Anthony J. Horan Name: Anthony J. Horan Title: Corporate Secretary 2 Exhibit Index Exhibit No. Description 99.1 Press Release, dated October 2, 2006
